Citation Nr: 1300943	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

6.   Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A printout from the Social Security Administration (SSA) database in the claims file reflects that the Veteran has been receiving disability benefits from the SSA.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant). The SSA determination and associated medical records have not yet been associated with the claims file and may relevant to the issues on appeal.

The claims file includes VA medical records showing treatment through December 2008, and again from March 2011 to May 2011.  However, it appears that additional VA records remain outstanding.  Specifically, there is a notation in October 2008 that the Veteran would was referred for a neurological evaluation, which is not in the claims file.  As there appears to be missing VA medical records, these records should be obtained and associated with the claims file.  

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2012). The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006. The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence. The regulation further sets out the procedure for determining the extent of any aggravation.

The Veteran has claimed hypertension and erectile dysfunction as secondary to his service-connected diabetes mellitus, type II.  He was provided with a VA examination in October 2006.  The examiner found that his hypertension and erectile dysfunction were not caused by his service-connected diabetes mellitus, type II, but did not provide an opinion as to whether these disorders had been aggravated by his service-connected diabetes mellitus, type II.  In January 2008, the Veteran was provided a VA examination to evaluate the severity of the Veteran's diabetes mellitus, type II.  In the examination report, the examiner noted that the Veteran's erectile dysfunction was a residual of his stroke and additionally due to his alcohol use.  There was no discussion of whether the erectile dysfunction had been aggravated by the diabetes mellitus.  In addition, this examiner provided the opinion that the Veteran's hypertension was not worsened or increased by his diabetes mellitus, type II.  However, the examiner no rationale was provided for this opinion.  As such, the Veteran should be provided with a VA examination to determine whether his hypertension or erectile dysfunction have been aggravated by his diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.

2.  Obtain all records of treatment for the Veteran from the VA showing treatment from December 2008 to March 2011 and after May 2011, to include any neurologic consults from these or any time frames.  

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment or SSA records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension and erectile dysfunction.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

 (a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension or erectile dysfunction had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension or erectile dysfunction was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension or erectile dysfunction was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran's current hypertension or erectile dysfunction was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  The RO should then readjudicate the claim. If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


